                    Case 3:16-cv-00525-VC Document 126 Filed 02/26/19 Page 1 of 2



  2001 M STREET NW                                                                    WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                   ___
WASHINGTON, DC 20036
                                                                                     A LIMITED LIABILITY PARTNERSHIP




                                               February 19, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:   In re Roundup Prods. Liab. Litig., No. 3:16-md-02741-VC

    Dear Judge Chhabria:

            Pursuant to the Court’s instructions at the February 15, 2019 conference, Monsanto
    respectfully requests that the Court permit the parties to conduct a separate voir dire for the
    following jurors based on their answers to Questions 21-24 and 29 on the juror questionnaire: Juror
    Nos. 1, 2, 11, 18, 20, 22, 28, 31, 42, 44, 46, 58, 60, 62, 76 and 78.



                                                           Respectfully submitted,

                                                           /s/ Brian L. Stekloff___________

                                                           Brian L. Stekloff (pro hac vice)
                                                           (bstekloff@wilkinsonwalsh.com)
                                                           Tamarra Matthews Johnson (pro hac vice)
                                                           (tmatthewsjohnson@wilkinsonwalsh.com)
                                                           Rakesh Kilaru (pro hac vice)
                                                           (rkilaru@wilkinsonwalsh.com)
                                                           WILKINSON WALSH + ESKOVITZ LLP
                                                           2001 M St. NW, 10th Floor
                                                           Washington, DC 20036
                                                           Tel: 202-847-4030
                                                           Fax: 202-847-4005



    Cc: Counsel of Record (via ECF)
         Case 3:16-cv-00525-VC Document 126 Filed 02/26/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of February 2019, a copy of the foregoing was

filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

appearing parties of record.



                                                    /s/ Brian L. Stekloff___________




                                                2
